DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 15, and 17-19 in the reply filed on 10/20/2020 is acknowledged.
Claims 14, 16, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2020.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/08/2018, 04/01/2019, 04/15/2019, 08/24/2020, and 01/04/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saarikko (2018/0164591).
Regarding claim 1, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034) comprising:  a waveguide configuration (440, cross sectional view of waveguide assembly 30) (paragraph 0034 and figure 4) including:  a coupling area (460A and 460B, coupling elements) having at least one coupling element configured to receive a plurality of monochromatic images (paragraphs 0039, 0041, and 0042), wherein each of the monochromatic images is of a predetermined wavelength of light (visible light) (paragraph 0035); a propagation area (430, source waveguide) in which light, received via the at least one coupling element, moves within a length of the waveguide configuration (paragraph 0036); and a decoupling area (470, decoupling element) that extends along the propagation area and comprises decoupling elements that project a polychromatic image toward an eyebox (paragraph 0022), the polychromatic image comprising the monochromatic images of the predetermined wavelengths of light (paragraphs 0022 and 0043).
Regarding claim 2, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034) comprising:  a first waveguide (430, waveguide source) (paragraph 0035) comprising: a first top surface (see annotated figure 4 below), a first bottom surface disposed opposite the top surface (see annotated figure 4 below), and a second waveguide comprising:  a second top surface (see annotated figure 4 below); and a second bottom surface disposed opposite the second top surface (see annotated figure 4 below); and wherein: the propagation area comprises a first propagation area portion between the first top surface and first bottom surface and a second propagation area portion between the second top surface and the second bottom surface (see annotated figure 4 below).

    PNG
    media_image1.png
    475
    667
    media_image1.png
    Greyscale

Regarding claim 3, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein the at least one coupling element comprises:  a first coupling element (460A, coupling element) on the first waveguide (see annotated figure 4 above) (paragraph 0039); and a second coupling element (460B, coupling element) on the second waveguide (see annotated figure 4 above) (paragraph 0041); and wherein: the first coupling element (460A, coupling element) is configured to receive a monochromatic image of a first predetermined wavelength of light (visible light) (paragraph 0035); and the second coupling element (460B, coupling element) is configured to receive a monochromatic image of a second predetermined wavelength of light (visible light) (paragraph 0035), wherein the first predetermined wavelength of light and the second predetermined wavelength of light are different (paragraph 0035 discloses that each source can be a particular wavelength).

Regarding claim 7, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), further comprising an additional coupling area having an additional plurality of coupling elements (460A and 460B, coupling elements) (paragraphs 0039, 0041, and 0042), wherein the coupling area and the additional coupling area are disposed on opposite sides of the waveguide configuration (see figure 4 above).
Regarding claim 8, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein the at least one coupling element (460A and 460B, coupling elements) comprises at least one reflective optical element to direct at least one of the monochromatic images of the predetermined wavelengths of light into the propagation area (430, source waveguide) (paragraphs 0037 and 0038).
Regarding claim 9, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein the at least one coupling element (460A and 460B, coupling elements) comprises at least one refractive optical element to direct at least one of the 
Regarding claim 10, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein the at least one coupling element comprises at least one set of gratings to direct at least one of the monochromatic images of the predetermined wavelengths of light into the propagation area (paragraphs 0037 and 0039).
Regarding claim 11, Saarikko discloses, in figure 4, an apparatus (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein:  the propagation area (430, source waveguide) replicates the monochromatic images to produce a plurality of pupil replications of the monochromatic images (paragraphs 0039, 0041, and 0042); and the decoupling area (470, decoupling element) projects the plurality of pupil replications of the polychromatic image toward the eyebox (paragraph 0022).
Regarding claim 12, Saarikko discloses, in figure 4, an system (400, tilted waveguide assembly) (figure 4) (paragraph 0034) comprising:  a first waveguide configuration (440, cross sectional view of waveguide assembly 30) (paragraph 0034 and figure 4) comprising:  a first waveguide (400, tilted waveguide assembly) having a first top surface and a first bottom surface disposed opposite the first top surface (see annotated figure 1 above); a first coupling element (460A, coupling element) accessible via the first top surface of the first waveguide, the first coupling element (460A, coupling element) configured to receive a first monochromatic image (paragraphs 0039, 0041, and 0042) and propagate the first monochromatic image laterally within the first waveguide (paragraph 0036); a first decoupling element (470, decoupling element) that projects a plurality of instances of the first monochromatic image toward an eyebox (paragraph 0022); a second waveguide having a second top surface and a second bottom surface disposed opposite the second top surface (see annotated figure 4 above), wherein the first decoupling element (470, decoupling element) projects the plurality of instances of the first monochromatic image through the second waveguide (paragraph 0040); a second coupling element 

    PNG
    media_image2.png
    553
    780
    media_image2.png
    Greyscale

Regarding claim 17, Saarikko discloses, in figure 4, a device (400, tilted waveguide assembly) (figure 4) (paragraph 0034), comprising: a head-mounted display (100, Near-Eyed Display) (paragraph 0018) comprising:  a plurality of monochromatic emitter arrays (410A and 410B, source assemblies) (paragraph 0035), at least two of the plurality of monochromatic emitter arrays producing 
Regarding claim 18, Saarikko discloses, in figure 4, a device (400, tilted waveguide assembly) (figure 4) (paragraph 0034), further comprising a controller (330, controller) in communication with the plurality of monochromatic emitter arrays to produce the monochromatic images as components of the polychromatic image (paragraphs 0037 and 0046).
Regarding claim 19, Saarikko discloses, in figure 4, a device (400, tilted waveguide assembly) (figure 4) (paragraph 0034), wherein the top surface and bottom surface permit ambient light to pass toward the eyebox such that the polychromatic image is presented to the eyebox and an ambient environment is presented to the eyebox through the waveguide configuration (paragraphs 0019-0022 and 0039, 0041-0042).



Allowable Subject Matter
Claims 5-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 5, wherein the claimed invention comprises, in claim 5, wherein the at least one coupling element comprises:  a first coupling element and a second coupling element on the first waveguide; a third coupling element and a fourth coupling element on the second waveguide; and wherein:  the first coupling element is configured to receive a first monochromatic image of a first predetermined wavelength of light; the second coupling element is configured to receive a second monochromatic image of a second predetermined wavelength of light different from the first predetermined wavelength of light; the third coupling element is configured to receive a third monochromatic image of the first predetermined wavelength of light; and the fourth coupling element is configured to receive a fourth monochromatic image of the second predetermined wavelength of light; in claim 13, a third waveguide having a third top surface and a third bottom surface disposed opposite the third top surface; a third coupling element accessible via the third top surface of the third waveguide, the third coupling element configured to receive a third monochromatic image and propagate the third monochromatic image laterally within the third waveguide; a third decoupling element that projects a plurality of instances of the third monochromatic image toward the eyebox; a fourth waveguide having a fourth top surface and a fourth bottom surface disposed opposite the fourth top surface, wherein the third decoupling element projects the plurality of instances of the third monochromatic image through the fourth waveguide; a fourth coupling element accessible via the fourth top surface of the fourth 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872